Exhibit 10.13

AGREEMENT FOR SEVERANCE BENEFITS

This Agreement For Severance Benefits (the “Agreement”) is made and entered into
by and between Placer Sierra Bancshares, a California corporation (“Parent”) and
its wholly owned subsidiary Placer Sierra Bank, a California corporation (the
“Bank”) (collectively, the Bank and Parent are sometimes referred to herein as
the “Company”) and James A. Sundquist (“Employee”) (collectively, the Bank,
Parent and Employee are sometimes referred to herein as the “Parties” and
individually as a “Party”).

WHEREAS, the Employee is employed by the Bank as Executive Vice President and
Chief Financial Officer.

WHEREAS, effective November 1, 2006, the Company desires to provide the
following severance benefits to Employee in the event Employee’s employment with
the Company is terminated by the Company without Just Cause or is terminated by
Employee for Good Reason.

1. Definitions

Whenever used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Section 1, certain other capitalized terms being
defined elsewhere in this Agreement:

(a) “Affiliate” means, with respect to a specified Person, any Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the specified Person.

(b) “Bank” means Placer Sierra Bank, a California corporation, and any successor
thereto.

(c) “Base Salary” means the monthly salary regularly received by Employee from
the Company, not including bonuses, commissions, incentive payments, stock
options, noncash compensation, expense reimbursements or benefits.

(d) “Board” means the Board of Directors of Parent.

(e) “Bonus” means the amount payable to Employee as an annual Bonus under any
Executive Incentive Plan that may be established by the Company for its
executive vice-president level employees for a given year and in which Employee
is eligible to participate for such year.

(f) “Change in Control” shall mean the occurrence of any of the following:

 

  (i) the consummation of a plan of dissolution or liquidation of the Parent;

 

  (ii)

the individuals who, as of November 1, 2006, are members of the Board of
Directors of the Company (the “Incumbent Board”), cease for any reason to
constitute at least a majority of the members of the Board; provided,

 

1



--------------------------------------------------------------------------------

 

however, that if the appointment of any new director or the election or
nomination for election by the Company’s shareholders of any new director was
approved by a vote of at least a majority of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened “Election Contest” (as
described in Rule 14a-11 promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a “Person”)
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Exchange Act) other than the Board of Directors (a “Proxy Contest”) including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest;

 

  (iii) the consummation of a plan of reorganization, merger or consolidation
involving the Parent, except for a reorganization, merger or consolidation where
(A) the shareholders of the Parent immediately prior to such reorganization,
merger or consolidation own directly or indirectly at least 50% of the combined
voting power of the outstanding voting securities of the corporation resulting
from such reorganization, merger or consolidation (the “Surviving Corporation”)
in substantially the same proportion as their ownership of voting securities of
the Parent immediately prior to such reorganization, merger or consolidation and
the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such reorganization, merger or
consolidation constitute at least 50% of the members of the board of directors
of the Surviving Corporation, or a corporation beneficially directly or
indirectly owning a majority of the voting securities of the Surviving
Corporation, or (B) the Parent is reorganized, merged or consolidated with a
corporation in which any shareholder owning at least 50% of the combined voting
power of the outstanding voting securities of the Parent immediately prior to
such reorganization, merger or consolidation, owns at least 50% of the combined
voting power of the outstanding voting securities of the corporation resulting
from such reorganization, merger or consolidation.

 

  (iv) the sale of all or substantially all of the assets of the Parent to a
Person other than Parent, Bank or a corporation described in clause (A) or
(B) of subsection 1(f)(iii);

 

  (v) the acquisition of beneficial ownership of stock representing more than
fifty percent (50%) of the voting power of the Parent then outstanding by a
Person other than Parent, Bank or a corporation described in clause (A) or
(B) of subsection 1(f)(iii).

 

2



--------------------------------------------------------------------------------

(g) “Company” means the Bank and Parent, individually and collectively.

(h) “Disability” means an illness or other physical or mental disability which
substantially impairs Employee’s ability to perform the essential functions of
Employee’s position for a period of at least one hundred eighty (180) days in
any two hundred seventy (270) consecutive day period, notwithstanding reasonable
accommodation by the Company to Employee’s known physical or mental disability,
solely in accordance with, and to the extent required by, the Americans with
Disabilities Act, 29 U.S.C. Sections 12101-213, the California Fair Employment
and Housing Act (California Government Code Sections 12900-12996), or any other
state or local law governing the employment of disabled persons (provided such
accommodation would not impose an undue hardship on the operation of the
Company’s business or a direct threat to Employee or others), and, as a result
of such Disability, Employee has not returned to his or her full-time regular
employment prior to termination.

(i) “Employee” has the meaning set forth in the introduction to this Agreement.

(j) “Good Reason” means, (i) without Employee’s express written consent, a
reduction by the Company in Employee’s Base Salary as in effect immediately
before such reduction or (ii) after a Change in Control, without Employee’s
express written consent, a reduction by the Company in Employee’s Base Salary,
title or duties as in effect immediately before such reduction. Employee’s
continued employment with the Company shall not constitute consent to, or a
waiver of rights with respect to any event or condition constituting Good
Reason.

(k) “Just Cause” means:

 

  (i) the willful and continued failure by Employee to perform substantially
Employee’s duties with the Bank (other than any such failure resulting from
Employee’s incapacity due to physical or mental illness or any such failure
subsequent to the delivery to Employee of a notice of the Company’s intent to
terminate Employee’s employment without Just Cause), and such willful and
continued failure continues after a demand for substantial performance is
delivered to Employee by the Company which specifically identifies the manner in
which Employee has not substantially performed Employee’s duties;

 

  (ii) the willful engaging by Employee in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the business or reputation of
the Company.

For purposes of determining whether “Just Cause” exists, no act or failure to
act on Employee’s part shall be considered “willful” unless done, or omitted to
be done, by Employee in bad faith and without reasonable belief that the action
or omission was in, or not opposed to, the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, based upon the advice of legal counsel to the Bank or
Parent or upon the instructions to Employee by a more senior officer of the Bank
or Parent shall be conclusively presumed to be done, or omitted to be done, by
Employee in good faith and in

 

3



--------------------------------------------------------------------------------

the best interests of the Company. The Company must notify Employee of any event
constituting Just Cause within ninety (90) days following Company’s knowledge of
its existence or such event shall not constitute Just Cause under this
Agreement.

(l) “Parent” means Placer Sierra Bancshares, a California corporation, and any
successor thereto.

(m) “Person” shall have the meaning set forth in Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.

(n) “Release” means the Separation and General Release Agreement in the form
attached hereto as Exhibit “A”.

(o) “Severance Payment” means the payment of severance compensation as provided
in Sections 3 and 4 herein.

2. Right to Severance Payment; Release

Conditioned on the execution and delivery by Employee (or Employee’s beneficiary
or personal representative, if applicable) of the Release, Employee shall be
entitled to receive a Severance Payment from the Company in the amount and
manner provided in Sections 3 and 4; if the Company terminates Employee’s
employment with the Company without Just Cause; or, provided that Employee gives
the Company at least thirty (30) days prior written notice, the Employee
terminates Employee’s employment with the Company for Good Reason. Transfer of
Employee’s employment from the Bank to Parent or from Parent to the Bank shall
not be considered a termination of employment with the Company.

Employee shall not be entitled to receive any Severance Payment upon termination
of Employee’s employment with the Company for any other reason, including,
without limitation, the following:

(a) Employee’s death,

(b) Employee’s Disability,

(c) Termination by the Company for Just Cause,

(d) Employee’s retirement in accordance with the normal retirement policy of the
Company, or

(e) Voluntary termination by Employee for other than Good Reason.

3. Amount of Severance Payment and Other Benefits

(a) If Employee becomes entitled to a Severance Payment under this Agreement,
the amount of Employee’s Severance Payment shall equal 12 months of Employee’s
Base Salary in effect immediately prior to the termination of Employee’s
employment with the Company or, if greater, immediately prior to any reduction
in Base Salary constituting Good Reason, plus a

 

4



--------------------------------------------------------------------------------

Bonus amount. The Bonus amount shall be a prorated portion (based on the ratio
of the number of days that Employee was employed by the Company during the plan
year to the total number of days in the plan year) of any Bonus that would be
due Employee for the entire plan year in which Employee’s employment terminates
if no such termination had occurred, in accordance with the terms and conditions
of the Executive Incentive Plan under which the Bonus would be payable.

(b) If Employee becomes entitled to a Severance Payment under this Agreement,
any and all stock options previously granted to Employee under any stock option
plan of the Company and held by Employee at the date of termination shall become
fully vested and, as was provided in Employee’s prior employment agreement with
the Company and its predecessors, shall be exercisable for a period of two
(2) years after the date of termination. All other terms and conditions of the
applicable stock option agreement(s) and governing stock option plan shall
continue to apply to the stock options governed by this subparagraph 3(b).

4. Payment of Severance Payment

The Base Salary portion of any Severance Payment to which Employee is entitled
shall be paid to Employee in a lump sum beginning on the first regular payroll
date after the later of (a) execution by Employee and delivery to Company of the
Release and (b) expiration of any applicable period for revocation provided in
the Release. Any Bonus portion of any Severance payment that employee is
entitled to receive pursuant to Section 3 will be paid on the same payroll dates
as such Bonus would be paid if Employee continued in employment with the
Company, but not earlier than the first regular payroll date after the later of
(a) execution by Employee and delivery to Company of the Release and
(b) expiration of any applicable period for revocation provided in the Release.

Notwithstanding anything to the contrary in this Agreement, solely to the extent
that such delay is required in order to avoid the imposition of an excise tax
under Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), if the Employee is a “specified employee” for purposes of
Section 409A(a)(2)(B) of the Code, any payments to be made pursuant to this
Agreement that are considered to be non-qualified deferred compensation
distributable in connection with the Employee’s separation from service with the
Company for purposes of Section 409A of the Code, and which otherwise would have
been payable at any time during the six-month period immediately following the
Employee’s separation from service with the Company, shall not be paid prior to,
and shall instead be payable in a lump sum within ten (10) business days
following the end of such six-month period.

5. Withholding of Taxes

The Company may withhold from any amounts payable to Employee under this
Agreement all federal, state, city or other taxes required by applicable law to
be withheld by the Company.

6. Other Benefits

Neither this Agreement nor the Severance Payment provided for hereunder shall
reduce any amounts otherwise payable, or in any way diminish Employee’s rights
as an employee,

 

5



--------------------------------------------------------------------------------

whether existing now or hereafter, under any employee benefit, incentive,
retirement, welfare, stock option, stock bonus or stock-based, or stock purchase
plan, program, policy or arrangement or any written employment agreement or
other plan, program policy or arrangement not related to severance.

7. Employment Status

This Agreement does not constitute a contract of employment or impose on
Employee any obligation to remain in the employ of the Company, nor does it
impose on the Company any obligation to retain Employee in his or her present or
any other position, nor does it change the status of Employee’s employment as an
employee at will. Nothing in this Agreement shall in any way affect the right of
the Company in its absolute discretion to change or reduce at any time one or
more retirement benefit plans, dental plans, health care plans, savings plans,
bonus plans, vacation pay plans, disability plans, or any other employee benefit
plan, policy or arrangement.

8. Successor to the Company

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no succession or assignment had taken place. In such event, the term “Company”,
as used in this Agreement, shall mean (from and after, but not before, the
occurrence of such event) the Company as hereinbefore defined and any successor
or assignee to the business or assets which by reason hereof becomes bound by
the terms and provisions of this Agreement.

9. Confidentiality

 

  (a) Nondisclosure of Confidential Material

In the performance of Employee’s duties, Employee has previously had, and may in
the future have, access to confidential records and information, including, but
not limited to, development, marketing, purchasing, organizational, strategic,
financial, managerial, administrative, manufacturing, production, distribution
and sales information, data, specifications and processes presently owned or at
any time hereafter developed by the Company or its agents or consultants or used
presently or at any time hereafter in the course of its business, that are not
otherwise part of the public domain (collectively, the “Confidential Material”).
All such Confidential Material is considered secret and has been and/or will be
disclosed to Employee in confidence. By Employee’s acceptance of the Severance
Payment under this Agreement, Employee shall be deemed to have acknowledged that
the Confidential Material constitutes propriety information of the Company which
draws independent economic value, actual or potential, from not being generally
known to the public or to other persons who could obtain economic value from its
disclosure or use, and that the Company has taken efforts reasonable under the
circumstances, of which this Section 9 is an example, to maintain its secrecy.
Except in the performance of Employee’s duties to the Company, Employee shall
not, directly or indirectly for any reason whatsoever, copy, transmit, disclose
or use any such

 

6



--------------------------------------------------------------------------------

Confidential Material, and Employee will make all reasonable efforts to protect
the confidential nature of Confidential Material. Nothing in this agreement
shall prevent Employee from using or disclosing information that (i) has been
publicly disclosed or was within Employee’s possession prior to its being
furnished to Employee by the Company or becomes available to Employee on a
non-confidential basis from a third party (in any of such cases, not due to a
breach by Employee of Employee’s obligations to the Company or by breach of any
other person of a confidential, fiduciary or confidential obligation, the breach
of which Employee knows or reasonably should know), (ii) is required to be
disclosed by Employee pursuant to applicable law, and Employee provides notice
to the Company of such requirement as promptly as possible, or (iii) was
independently acquired or developed by Employee without violating any of the
obligations under this Agreement and without relying on Confidential Material of
the Company. All records, files, drawings, documents, equipment and other
tangible items, wherever located, relating in any way to the Confidential
Material or otherwise to the Company’s business, which Employee has prepared,
used or encountered or shall in the future prepare, use or encounter, shall be
and remain the Company’s sole and exclusive property and shall be included in
the Confidential Material. Upon Employee’s termination of employment with the
Company, or whenever requested by the Company, Employee shall promptly deliver
to the Company any and all of the Confidential Material and copies thereof, not
previously delivered to the Company, that may be, or at any previous time has
been, in Employee’s possession or under Employee’s control.

 

  (b) Nonsolicitation of Employees

By Employee’s acceptance of the Severance Payment under this Agreement, Employee
agrees that, for a period of one (1) year following Employee’s termination of
employment with the Company, neither Employee nor any Person or entity in which
Employee has an interest shall solicit any person who was employed on the date
of Employee’s termination of employment by the Company, to leave the employ of
the Company. Nothing in this Section 9(b) however, shall prohibit Employee or
any Person or entity in Employee which Employee has an interest from placing
advertisements in periodicals of general circulation soliciting applications for
employment, or from employing any person who answers any such advertisement. For
purposes of this Section 9(b), Employee shall not be deemed to have an interest
in any corporation whose stock is publicly traded merely because Employee is the
owner of not more than two percent (2%) of the outstanding shares of any class
of stock of such corporation, provided Employee has no active participation in
the business of such corporation (other than voting Employee’s stock) and
Employee does not provide services to such corporation in any capacity (whether
as an employee, an independent contractor or consultant, a director, or
otherwise).

 

  (c) Equitable Relief

By Employee’s acceptance of the Severance Payment under this Agreement, Employee
shall be deemed to have acknowledged that violation of Sections 9(a) or 9(b)
would cause the Company irreparable damage for which the Company cannot be
reasonably compensated in damages in an action at law, and that therefore in the
event of any breach by Employee of Sections 9(a) or 9(b), the Company shall be
entitled to obtain from a court of competent jurisdiction equitable relief by
way of injunction or otherwise (without being required to post a bond). This
provision shall not, however, be construed as a waiver of any of the rights
which the Company may have for damages under this Agreement.

 

7



--------------------------------------------------------------------------------

10. Arbitration

Any controversy or claim between Employee and the Company arising out of or
relating to or concerning this Agreement (including the covenants contained in
Section 9) and any dispute regarding Employee’s employment or the termination of
Employee’s employment or any dispute regarding the application, interpretation
or validity of this Agreement (each, an “Employment Matter”) will be finally
settled by binding arbitration in Sacramento County California, through the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”) in accordance with
the rules and procedures of JAMS (the “Rules”) then in effect, excepting such
Rules as may be in conflict with federal or California law or the provisions of
this Agreement. A Party seeking to arbitrate a dispute regarding any Employment
Matter must notify the other Party in writing of its intent to arbitrate such
Employment Matter within the time specified by the applicable statute of
limitations for institution of legal or equitable proceedings in a court of law
based on such Employment Matter. In no event shall such notice be given after
the date provided for in the statute of limitations. Notification to the other
party of a written request for arbitration shall comply with Section 11(f)
governing Notices. Within ten (10) business days after notice of a dispute
subject to arbitration is given, the Parties shall agree upon an arbitrator. If
the Parties are unable to agree upon an arbitrator within such time period, they
shall select a single arbitrator from a list of seven arbitrators designated by
JAMS. If the Parties are unable to agree upon an arbitrator from such list, they
shall each strike names alternatively from the list, with the first to strike
being determined by lot. After each Party has used three strikes, the remaining
name on the list shall be the arbitrator. Notwithstanding anything to the
contrary in the Rules: (i) each arbitrator will agree to treat as confidential
evidence and other information presented to him or her, (ii) there will be no
authority to amend or modify the terms of this Agreement (iii) a decision must
be rendered within thirty (30) days of the Parties’ closing statements or
submission of post-hearing briefs, and (iv) the arbitrator shall render a
written arbitration award that contains the essential findings and conclusions
on which the award is based. Each Party shall have the right to conduct
reasonable discovery, as determined by the arbitrator. The Company shall pay the
arbitrator’s fees and expenses unless applicable law allows the Parties to share
arbitrator’s fees and expenses, in which event the Company and the Employee
shall each pay 50% of the arbitrator’s fees and expenses. Each Party shall pay
his or its own attorneys’ fees and costs, except that if applicable law allows
the prevailing party to recover attorneys’ fees, costs and expenses, the Parties
agree that the arbitrator may award the prevailing party his or its attorneys’
fees, costs and expenses incurred in the arbitration. The decision of the
arbitrator shall be final and conclusive, and the Parties waive the right to a
trial de novo or appeal excepting only for the purpose of enforcing the
arbitrator’s decision or as otherwise may be required by law. The Parties
expressly intend to arbitrate disputes between them. Therefore, this arbitration
clause shall be construed so as to be consistent with applicable federal and
California law, and to be enforceable to the maximum extent allowable by law. If
necessary, any portion of this section that is unenforceable by law shall be
stricken, and the arbitrator or the court, as the case may be, shall have the
power to reform this section to the extent necessary to comply with applicable
law and to give effect to the Parties’ intent that they shall arbitrate their
disputes. The provisions of this section shall not preclude any Party from
seeking injunctive or other provisional relief from a court of law in order to
preserve the status

 

8



--------------------------------------------------------------------------------

quo of the Parties pending resolution of a dispute by arbitration. Any Party may
bring an action or special proceeding in a state or federal court of competent
jurisdiction to enforce any arbitration award.

11. Miscellaneous

 

  (a) Applicable law

To the extent not preempted by the laws of the United States, the laws of the
State of California shall be the controlling law in all matters relating to this
agreement, regardless of the choice-of-law rules of the State of California or
any other jurisdiction.

 

  (b) Construction

No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Agreement and any present or future statute law,
ordinance, or regulation, the latter shall prevail, but in such event the
affected provision of this Agreement shall be curtailed and limited only to the
extent necessary to bring such provision with the requirements of the law.

 

  (c) Severability

This Agreement shall be interpreted in such a manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included. If any one or more of
the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, such
provisions shall be construed by limiting and reducing it so as to be
enforceable to the maximum extent permitted by applicable law. and in its
reduced form, such provision shall then be enforceable and shall be enforced.

 

  (d) Headings

The Section headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular Section.

 

  (e) Amendment

This Agreement may not be amended without the prior written consent of both
Employee and the Company.

 

9



--------------------------------------------------------------------------------

  (f) Assignability

Employee’s rights or interests under this Agreement shall not be assignable or
transferable (whether by pledge, grant of a security interest, or otherwise) by
Employee, Employee’s beneficiaries or legal representatives, except by will or
by the laws of descent and distribution.

 

  (g) Entire Agreement

This Agreement contains the complete agreement of the parties on the subjects
set forth herein, including severance pay and arbitration of disputes. This
Agreement supersedes any prior or contemporaneous oral or written understanding
on such subjects. No party is relying on any representations, oral or written,
on the subject of the effect, enforceability, or meaning of this Agreement,
except as specifically set forth in this Agreement.

 

  (h) Notices

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered, telecopied, or sent by certified or overnight mail, return
receipt requested, postage prepaid, addressed to the respective addresses, or
sent to the respective telecopier numbers, last given by each Party to the
other, provided that all notices to the Bank shall be directed to the attention
of the Board of Directors of the Bank with a copy to the Bank’s General Counsel
and all notices to Parent shall be directed to the attention of the Board with a
copy to Parent’s General Counsel. All notices and communications shall be deemed
to have been received on the date of delivery thereof if personally delivered,
upon return confirmation if telecopied, on the third business day after the
mailing thereof, or on the date after sending by overnight mail, except that
notice of change of address shall be effective only upon actual receipt. No
objection to the method of delivery may be made if the written notice or other
communication is actually received.

 

10



--------------------------------------------------------------------------------

“PARENT” PLACER SIERRA BANCSHARES

/s/ David E. Hooston

By:

  David E. Hooston

Title:

  Chief Financial Officer

Date:

  December 1, 2006

 

“BANK”    “EMPLOYEE” PLACER SIERRA BANK    JAMES A. SUNDQUIST

/s/ David E. Hooston

  

/s/ James A. Sundquist

By:

  David E. Hooston   

Title:

  Treasurer   

Date:

  December 1, 2006    Date:   December 1, 2006

 

11



--------------------------------------------------------------------------------

Exhibit A

Separation and General Release Agreement

In connection with the termination of your employment by Placer Sierra
Bancshares (the “Company”) for its subsidiary Placer Sierra Bank (the “Bank”),
effective             , 200    , and in accordance with the terms and conditions
of the Agreement for Severance Benefits between you and the Company dated
             , 200__, (the “Agreement”), the Company agrees to provide you,
contingent upon your execution of this Separation and General Release Agreement
(“Release”), with the following severance payment and benefits:

[Insert description of severance payment and benefits]

In consideration of the payment and benefits set forth above, you agree
knowingly and voluntarily as follows:

You knowingly and voluntarily waive and release forever whatever claims you ever
had, now have or hereafter may have against the Company and the Bank and any
parent, subsidiary or affiliate of the Company, any of their successors or
assigns and any of their present and former employees, directors, officers and
agents (collectively referred to as “Releasees”), based upon any matter,
occurrence or event existing or occurring prior to the execution of this
Release, including anything relating to your employment with the Company and the
Bank and any parents, subsidiaries or affiliates of the Company or to the
termination of such employment or to your status as a shareholder or creditor of
the Company or the Bank.

This release and waiver includes but is not limited to any rights or claims
under United States federal, state or local law and the national or local law of
any foreign country (statutory or decisional), for wrongful or abusive
discharge, for breach of any contract, for misrepresentation, for breach of any
securities laws, or for discrimination based upon race, color, ethnicity, sex,
age, national origin, religion, disability, sexual orientation, or any other
unlawful criterion or circumstance, including rights or claims under the Age
Discrimination in Employment Act of 1967 (“ADEA”)(except that you do not waive
ADEA rights or claims that may arise after the date of this Release).

You agree never to institute any claim, suit or action at law or in equity
against any Releasee in any way by reason of any claim you ever had, now have or
hereafter may have relating to the matters described in the two preceding
paragraphs. You hereby acknowledge that you are familiar with the provisions of
California Civil Code Section 1542 and that you expressly waive and relinquish
any and all rights or benefits you may have under said Section 1542, to the full
extent permitted by law. Said Section 1542 states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

 

12



--------------------------------------------------------------------------------

The payment and benefits described herein shall be in lieu of any and all other
amounts to which you might be, are now or may become entitled from the Company,
the Bank, and their parents, subsidiaries and affiliates, and, without limiting
the generality of the foregoing, you hereby expressly waive any right or claim
that you may have or assert to payment for salary, bonuses, medical, dental or
hospitalization benefits, life insurance benefits or attorneys’ fees; provided,
however, that notwithstanding any other provision of this Release, you do not
waive any of your rights and the Bank shall comply with its obligations with
respect to continuation coverage requirements under Section 4980B of the
Internal Revenue Code of 1986, as amended (commonly referred to as “COBRA”).

[Your signature below will also constitute confirmation that (i) you have been
given at least twenty-one (21) days within which to consider this release and
its consequences, (ii) you have been advised prior to signing this Release that
you should consult with an attorney of your choice, and (iii) you have been
advised that you may revoke this Release at any time during the seven (7) day
period immediately following the date you signed this letter.][Subject to
revision based on circumstances of participant, and in accordance with
applicable law]

This Release shall be governed by the laws of State of California.

Please confirm by returning to                                  the enclosed
copy of this Release, signed in the place provided, that you have knowingly and
voluntarily decided to accept and agree to the foregoing.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

PLACER SIERRA BANCSHARES

 

Name:  

 

Title:  

 

Date:  

 

 

AGREED AND ACKNOWLEDGED:

 

Name:  

 

Date:  

 

 

13



--------------------------------------------------------------------------------

November 27, 2006

James A. Sundquist

112 Harding Blvd.

Roseville, CA 95678

We are pleased to confirm with you the following employment terms:

 

Position

   Executive Vice President and Chief Financial Officer of Placer Sierra Bank
(the “Bank”), the wholly owned subsidiary of Placer Sierra Bancshares (the
“Company”).

Duties

   Employee is employed by the Company to serve as Executive Vice-President and
Chief Financial Officer of the Bank. Employee shall report to and shall be
subject to the direction of the Chief Financial Officer of the Company. Subject
to the foregoing, Employee shall be responsible for performing such duties as
are customarily and ordinarily performed by the executive vice president and
chief financial officer of a bank. Employee will as also perform such duties as
he may, from time to time, be called upon to assist companies affiliated with
the Company, and such other attendant duties as he may, from time to time, be
reasonably requested to perform by the Chief Financial Officer of the Company.

Principal Employment Location

   Company’s offices located in Roseville, California

Base salary

   Payable on the Company’s regular payroll dates at the annual rate of $225,000

Review

   Your base salary, along with your performance will be reviewed annually by
the Bank or, if so required under applicable law and regulation, by the
Company’s Compensation Committee following the end of each calendar year

Withholding

   Your base salary and other compensation will be subject to all applicable
income and employment tax withholding

Executive Incentive Plan

   You will be eligible to participate in the Company’s Executive Incentive Plan
(“EIP”) for calendar year 2006 and subsequent years. You will be provided a copy
of such plan documents.

Benefits

   You shall be entitled to participate in all employee benefit, welfare and
other plans, practices and policies and programs generally applicable to
similarly situated employees of Company as are in effect from time to time, in
accordance with applicable terms and conditions thereof. Company and Bank
reserve the right to modify and amend such benefits, plans, practices, policies
and programs from time to time. Such programs currently include group medical,
dental, vision, life and disability insurance benefits and 401(k) plan.

 

14



--------------------------------------------------------------------------------

Automobile Allowance

   $900 per month (less payroll taxes and withholding required by federal, state
or local law). In addition, Company shall pay the amounts charged by Employee
for fuel and business related travel on a credit card provided by Company to
Employee. Except for this automobile allowance and fuel charges, Bank shall not
be obligated to pay any other expenditure with respect to the ownership or
operation of Employee’s automobile, and Employee will be responsible for all
out-of-pocket automobile expenses, including, but not limited to, registration,
insurance, repairs and maintenance. Employee shall procure and maintain an
automobile liability insurance policy on the automobile, with coverage including
Employee for at least $100,000 for bodily injury or death to any one person,
$300,000 for bodily injury or death in any one accident, and $50,000 for
property damage in any one accident. Company shall be named as an additional
insured and Employee shall provide Company with policies evidencing insurance
and Company’s inclusion as an additional insured.

Vacation

   Four weeks paid vacation per year, which shall accrue on a daily basis. For
each calendar year, the Bank shall decide, in its discretion, either (1) to pay
Employee for unused vacation time for such calendar year or (2) to carry over
any unused vacation time for such calendar year to the next calendar year,
provided, however, that Employee shall not accrue additional vacation time at
any time that the Employee has accrued and unused vacation time of seven (7)
weeks.

At Will Employee Relationship

  

As the Company’s relationship with its employees is at-will, either you or the
Company may terminate the employment relationship at any time for any reason,
with or without notice. The at-will nature of your employment relationship may
not be modified, altered or amended, either expressly or impliedly, unless in
writing signed by the Bank’s chief executive officer.

Notwithstanding the foregoing, the Bank and the Company have entered into a
Severance Agreement with you, under which you will be provided severance pay and
other benefits set forth therein upon the occurrence of the events specified
therein. You will not be entitled to severance pay or benefits under any other
circumstances. Any dispute arising out of or relating to your employment with
the Bank will be subject to binding arbitration as set forth in the Severance
Agreement.

Company policies

   You will be required to sign and comply with all agreements and policies
generally applicable to employees of the Company and to its executive officers,
whether entered into or adopted before, after or concurrently with the
commencement of your employment. Such agreements and policies include, but are
not limited to, Employee Handbook, the Company’s Code of Personal and Business
Conduct and Ethics, and the Company’s Insider Trading

 

15



--------------------------------------------------------------------------------

  Policy. You agree to keep Company and Bank information confidential and also
agree that you will not bring to the Bank or the Company any proprietary or
confidential information of any previous employer.

The terms set forth above and the Severance Agreement referenced above
constitute the entire agreement regarding your continued employment with Company
and Bank and supersede any and all previous agreements pertaining to such
employment and its termination, including but not limited to your Employment
Agreement dated October 28, 2003, and any and all amendments thereto.

If the foregoing meets with your approval, please indicate by signing below and
returning a copy of this letter to me no later than December 4, 2006.

Sincerely,

 

/s/ David E. Hooston

David E. Hooston

Chief Financial Officer

Placer Sierra Bancshares

Agreed & Accepted:

 

/s/ James A. Sundquist

  December 1, 2006 James A. Sundquist   Date

 

16